Citation Nr: 0718287	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-02 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a foot disorder.  

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran retired from active military duty in March 1983 
with almost 211/2 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  As the veteran resides in Alabama, his 
claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.  

In the notice of disagreement which was received at the RO in 
June 2002, as well as in a statement received at the agency 
of original jurisdiction in December 2002, the veteran raised 
the issue of entitlement to an increased rating for his 
service-connected hypertension.  This claim, which is not 
inextricably intertwined with the current appeal, has not 
been adjudicated by the RO.  Consequently, the matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A foot disorder was not present during active military 
duty or until many years thereafter and is not associated in 
any way to such service.  

2.  An eye disorder was not present during active military 
duty or until many years thereafter and is not associated in 
any way to such service.  


CONCLUSIONS OF LAW

1.  A foot disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  An eye disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Letters issued in March 2004 and June 2006 in the present 
case notified the veteran of the type of evidence needed to 
support his service connection claims.  The letters also 
informed the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  Further, the 
letters notified the veteran of his opportunity to submit 
"additional information or evidence," "any other evidence 
or information that . . . [he] think[s] will support . . . 
[his] claim" as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Additionally, the June 2006 letter informed the veteran of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for foot, or 
eye, disorders.  In light of these denials, no ratings or 
effective dates will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
claims adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO initially denied the veteran's service 
connection claims in March 2002.  The RO did not provide the 
veteran adequate VCAA notice until March 2004 and June 2006.  
Clearly, the timing requirement of VCAA notification has not 
been met with regard to the service connection issues on 
appeal.  Importantly, however, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Thereafter, in November 
2006, the claims were readjudicated, and a supplemental 
statement of the case (SSOC) was issued.  Consequently, 
despite any timing defect, the Board does not find that a 
remand of these issues to the agency of original jurisdiction 
is necessary.  Nothing about the evidence or any response to 
the RO's notification suggests that the claims adjudicated in 
this decision must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection issues on appeal.  All available service medical 
records have been obtained and associated with the veteran's 
claims folder.  Additionally, all relevant treatment records 
adequately identified by the veteran have been procured and 
associated with his claims folder.  Furthermore, VA has 
attempted to provide the veteran several pertinent VA 
examinations.  

In this regard, the Board remanded this case specifically to 
schedule the veteran for respective examinations in support 
of his claims.  The record reveals, however, that the veteran 
failed to report to a VA vision examination scheduled in 
October 2006.  The VA Outpatient Clinic Staff informed him in 
an October 2006 letter that he had failed to appear for the 
scheduled examination at the visual clinic.  The Appeals 
Management Center explained that it denied his service-
connection claim for an eye disorder based on the evidence of 
record given that he failed to appear for the scheduled 
October 2006 examination.  Neither the veteran nor his 
representative has provided a good cause explanation for his 
failure to report.  The veteran is responsible for providing 
pertinent evidence in his possession.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 
68 (1993) (in which the Court held that VA's duty to assist 
is not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  Consequently, the Board will proceed to 
adjudicate the veteran's claim for service connection for an 
eye disorder based on the evidence of record, including the 
report of a VA eye examination previously completed in 
October 2001.  See 38 C.F.R. § 3.655a & b (which states that, 
when entitlement to an original compensation benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, in a 
statement received at the RO in July 2006 (approximately one 
month after the June 2006 letter), the veteran noted that he 
had no other information or evidence to give VA to 
substantiate his claim.  He asked to have a decision on his 
claim as soon as possible.  Consequently, the Board will 
proceed to adjudicate the following service connection issues 
on appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2006).  However, if, during an individual's military 
service, additional disease or injury superimposed upon 
refractive error occurs, service connection may indeed be 
warranted for the resultant disability.  VAOPGCPREC 82-1990 
(July 18, 1990).  

A.  Foot Disorder

The veteran contends that he began having problems with his 
feet (including calluses) during his active military duty 
when he frequently stood and walked.  Hearing transcript (T.) 
at 8-10.  Service medical records reflect treatment for a 
plantar callosity of the left foot in October 1975 as well as 
calluses of both feet at an in-service examination in 
November 1981.  However, the retirement examination conducted 
in March 1983 demonstrated that the veteran's feet were 
normal.  No mention was made of the presence of any calluses 
on the veteran's feet.  

In fact, the first post-service evidence of any foot 
disorder, including calluses, is dated in August 1989.  A 
report of a VA outpatient examination conducted at that time 
demonstrated the presence of multiple plantar tylomas.  
Subsequent medical records dated through March 2005 reflect 
evaluation of, and treatment for, various foot disorders, 
including osteomyelitis, an ulcer (on the right foot), callus 
formation (of both feet), ingrown toenails (times ten), 
fungal infection, tyloma, tinea pedis, onychomycosis, 
deformity of the left hallux, onychodystrophy, stasis edema, 
macerated interspaces (of the left foot), and dystrophic 
nails.  

A September 2006 VA foot examination demonstrated the 
presence of only very mild calluses of both feet.  Based on a 
review of the claims folder and an examination of the 
veteran's feet, the examiner diagnosed very mild foot 
calluses and explained that he was "unable to connect them 
with any degree of certainty to his [the veteran's] military 
service."  The veteran's callosities were not uncommon and 
oftentimes were somewhat symptomatic.  The Board finds this 
evidence compelling because it is based on an examiner's 
medical knowledge of foot disorders, an examination of the 
veteran, and a review of the veteran's medical records during 
and after service.

The Board acknowledges that a report of a February 2000 VA 
outpatient treatment session includes a notation that the 
veteran had a history of frozen feet with frostbite in Korea 
as well as continued foot problems, including decreased 
sensation, some numbness, and large lesions.  A physical 
examination demonstrated the presence of callus-type lesions 
under both feet.  In pertinent part, the examiner assessed a 
history of frostbite of both feet.  The Board finds that this 
evidence lacks probative weight.  The notation is vague and 
it does not appear to be based on a review of the veteran's 
service medical records.  Importantly, neither the service 
medical records, nor the post-service medical records, 
provide any documentation of frostbite to the veteran's feet 
or residuals of such an injury.  As such, the Board finds 
that this evidence is not credible.

The service medical records document that the veteran was 
treated for calluses of the feet on several occasions.  
Although the veteran contends that the calluses treated 
during service are related to his current foot ailments, the 
September 2006 VA examiner opined that it was not possible to 
substantiate any connection between the in-service calluses 
and the current foot calluses.  The veteran, as a lay person, 
is not competent to express an opinion concerning the 
diagnosis, or etiology, of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  At retirement from 
active duty in March 1983, the veteran's feet were found to 
be normal.  No mention was made of the presence of any 
calluses on the veteran's feet.  In fact, the first 
post-service evidence of any foot disorder is dated in August 
1989, when multiple plantar tylomas were shown on 
examination.  Significantly, the claims folder contains no 
competent probative evidence associating the veteran's 
currently diagnosed mild calluses of the feet with his active 
military duty.  

While the veteran maintains that he continued to experience 
foot trouble after service, he has not provided supporting 
medical documentation of treatment during this time.  While 
the veteran is competent to describe the foot trouble that he 
has experienced since he was discharged from service nearly 
25 years ago, the veteran has not provided an adequate 
explanation as to the lack of post-service medical treatment 
for his feet.   

In light of the opinion of the September 2006 VA examiner and 
the length of time since service without medical 
documentation of foot trouble, the Board finds that the 
veteran's recollection of events during and after service 
lacks credibility in this regard.  See Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  As a result, the Board finds that 
the preponderance of the evidence is against the de novo 
claim for service connection for a foot disorder.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Eye Disorder

The veteran contends that he incurred his currently diagnosed 
glaucoma in service, when he was exposed to tear gas.  
T. at 12-15.  According to the veteran's recent testimony, 
pertinent in-service symptomatology included watery eyes.  
T. at 14.  

Service medical records reflect evaluation of, and treatment 
for, severe (but nondisabling) myopia, astigmatism, color 
blindness, amblyopia in both eyes due to high refractive 
error, and intraocular pressure between August 1963 and 
November 1981.  The retirement examination completed in March 
1983 noted the veteran's color assessment defects as well as 
his need for glasses due to diagnosed myopia.  

Post-service medical records dated between August 1998 and 
October 2001 reflect diagnoses of bilateral myopic astigmia, 
post operative cataracts, Grade I maculopathy, Grade I 
retinopathy, and macular edema.  

To the extent that the veteran has been diagnosed with 
refractive error, the Board notes that such a condition is 
not a disease or injury for which service connection may be 
granted.  38 C.F.R. § 3.303(c) (2006).  Further, the claims 
folder contains no competent evidence to suggest that the 
veteran's currently diagnosed post operative cataracts, 
Grade I maculopathy, Grade I retinopathy, and macular edema 
were superimposed on his underlying refractive error during 
his active military duty or are in any way related to his 
active service.  See VAOPGCPREC 82-1990 (July 18, 1990) 
(which states that, if, during an individual's military 
service, additional disease or injury superimposed upon 
refractive error occurs, service connection may indeed be 
warranted for the resultant disability).  

In this regard, the Board notes that the veteran failed to 
report to an October 2006 VA visual examination scheduled for 
him to determine the nature, extent, and etiology of his 
current eye condition.  As such, the Board must adjudicate 
the veteran's eye claim based on the evidence of record.  See 
38 C.F.R. § 3.655 a & b.  Importantly, on several occasions 
throughout the appeal, the veteran has stated that he has no 
further information or evidence to submit.  

The first competent evidence of a diagnosed eye disorder is 
dated several years after the veteran's retirement from 
active military duty.  Further, the claims folder contains no 
competent evidence associating the currently diagnosed eye 
disorders with the veteran's service.  

As noted previously, as a layman, the veteran is not 
competent to diagnose an eye disorder.  While he is competent 
to describe trouble with his vision during and after service, 
the Board does not find his recollection of events reliable.  
Too much time has past without documentation of an eye 
disorder since the veteran was discharged from service.  The 
Board also finds that the veteran's credibility has been 
tarnished by failing to report for the scheduled October 2006 
VA vision examination without providing an explanation.  The 
Board remanded this issue specifically for a VA examination 
in support of the veteran's claim.  Unfortunately, based on 
the record, the veteran chose not to appear for the scheduled 
examination or provide an explanation, and the Board must 
decide the issue based on the evidence of record.  Without a 
medical opinion linking a current eye disorder to documented 
treatment during service, the veteran's claim must fail.  
Furthermore, the Board finds the veteran's reported medical 
history of eye trouble lacks credibility in light of his 
actions subsequent to the Board's remand.  See Coburn.

Based on this evidentiary posture, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an eye disorder.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a foot disorder is denied.  

Service connection for an eye disorder is denied.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


